DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 6 May, 2022.
Claims 1 and 15 have been amended.
Claims 14, 18 and 20 have been cancelled.
Claims 1 – 13, 15 – 17 and 19 are currently pending and have been examined.
The present application is a continuation-in-part of co-pending U.S. Application Number 14/808,956.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 – 13, 15 – 17 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 recite: determining which of the defined areas have a value of the disease incidence above a second predetermined level, identifying a second group of patients in the determined areas, contacting and enrolling. The specification does not support this feature. The claims require a first and second incidence level for the same disease. The specification discloses a second disease rather than a second incidence level for the same disease. For purposes of this examination, examiner assumes that the limitation should recite: “determining which of the defined areas have a value of a second disease incidence above a second predetermined level. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A computer implemented method for using aggregate community health statistics to drive patient enrollment in disease prevention programs, the method comprising:
analyzing, with a processor, a database comprising a plurality of community health statistics;
generating a plurality of geospatial data layers of disease incidence from the plurality of community health statistics;
creating a heat map associated with the plurality of geospatial data layers;
segmenting the heat map into defined areas; 
determining which of the defined areas have a value of disease incidence above a first predetermined level;
analyzing a patient database comprising a plurality of patient names, each of the patient names tagged with a patient’s address and the patient’s contact information;
identifying a first group of patients in the defined areas having the value of disease incidence above the first predetermined level;
contacting each of the identified patients in the first group of patients;
enrolling at least a portion of the first group of patients into a first disease prevention program;
determining which of the defined areas have a value of the disease incidence above a second predetermined level;
identifying a second group of patients in the defined areas having the value of disease incidence above the second predetermined level;
contacting each of the identified patients in the second group of patients;
enrolling at least a portion of the second group of patients into a second disease prevention program.
 
Claim 15 recites a system that performs the steps of the method recited in Claim 1.
Claims 1 – 13, 15 – 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method and system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
analyzing a database comprising a plurality of community health statistics;
generating a plurality of geospatial data layers of disease incidence from the plurality of community health statistics;
creating a heat map associated with the plurality of geospatial data layers;
segmenting the heat map into defined areas; 
determining which of the defined areas have a value of disease incidence above a first predetermined level;
analyzing a patient database comprising a plurality of patient names, each of the patient names tagged with a patient’s address and the patient’s contact information;
identifying a first group of patients in the defined areas having the value of disease incidence above the first predetermined level;
contacting each of the identified patients in the first group of patients;
enrolling at least a portion of the first group of patients into a first disease prevention program;
determining which of the defined areas have a value of the disease incidence above a second predetermined level;
identifying a second group of patients in the defined areas having the value of disease incidence above the second predetermined level;
contacting each of the identified patients in the second group of patients;
enrolling at least a portion of the second group of patients into a second disease prevention program.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The claims recite using a database of community health statistics to generate geospatial disease incidence heat maps for identifying a defined area with a value of disease incidence above a predetermined level, identifying patients in the defined area, contacting each identified patient, and enrolling a portion of the patients in a disease prevention program “in order to drive patient enrollment in disease prevention programs” (Preamble). The claims recite repeating this abstract process for a second group of patients in defined areas having a second level of disease incidence – i.e. repetitive processing. Identifying patients in areas that have a value of disease incidence above a predetermined level is process that merely organizes this human activity. For example, the specification discloses that the CDC maintains the BRFS System to collect data about U.S. residents regarding their behaviors, chronic conditions and use of preventative services. The BRFS System was established in 1984, and is used for “targeting and building health promotion activities”. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
Examiner notes that the claims, as illustrated by Claim 1, recite steps that can be performed in the human mind.  The specification discloses analyzing a patient database to identify patients in the defined area, contacting each identified patient and enrolling a portion of the identified patients into a disease prevention program are steps performed by a health plan administrator and/or an integrator. Similarly, determining which areas have a value of disease incidence above a predetermined level is a step that can be performed mentally. The CDC’s BRFS System produces heat maps showing areas having various levels of incidence of various preventable diseases. The areas are color coded for easy identification if high incidence areas. Generating a heat maps can be is a process that can be performed mentally, with the aid of pen and paper.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a processor, a computer system, a computer processor.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer and processor are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract enrollment process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract enrollment process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure  Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above; those that recite additional abstract ideas; those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.  For example surveying patients for personal preferences and social needs and comparing them to disease prevention programs and social support solutions to find a best-fit program can be performed mentally. Submitting claims, receiving payments, reimbursing prevention programs, opening patient accounts and bundling claims are fundamental economic activities. Similarly, monitoring and reporting progress in a prevention program merely narrow the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.

The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 15 – 19 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brazell et al.: (US PGPUB 2014/0267289 A1) in view of Wachtell et al.: (US PGPUB 2010/0312581 A1) in view of Bertha et al.: (US PGPUB 2013/0144637).
CLAIMS 1 and 15
Brazell discloses a geographic medical reporting system for medical conditions that includes the following limitations:
A computer implemented method for using aggregate community health statistics to drive patient enrollment in disease prevention programs, the method comprising: analyzing, with a processor, a database comprising a plurality of community health statistics; generating a plurality of geospatial data layers of disease incidence from the plurality of community health statistics; creating a heat map associated with the plurality of geospatial data layers; segmenting the heat map into defined areas; determining which of the defined areas have a value of the disease incidence above a first predetermined level; (Brazell 0017, 0037 – 0039, 0042 – 0045, 0055, 0056, 0062).
Brazell discloses geographic medical reporting system that includes analyzing a database of community health statistics – i.e. diagnostic test results (reported incidences of the condition) for a plurality of patients; generating a geographical representation of the number of reported incidences of the medical condition – i.e. a heat map showing the number of incidences per region of the map highlighted with color codes based on the number of incidences; segments the map into smaller areas – i.e. the map reports incidences for a state, regions, counties and other areas; and displays a risk of being exposed to the condition including determining high risk areas as indicated by the map.
Additionally, Brazell discloses the following limitations
identifying a first group of patients in the defined areas having the value of the disease incidence above the first predetermined level; contacting each of the identified patients in the first group of patients; [providing information regarding] a first disease prevention program; (Brazell 0030, 0044, 0050, 0057, 0060 – 0062, 0069, 0070).
Brazell discloses identifying patient who resides in a high risk area, contacts each patient by email to convey the information in the report and recommendations. Recommendation include additional tests that should be performed, labs to perform the tests, when a follow-up check-up should be performed based on the number of reported incidences, advice on how to maintain a healthy lifestyle, advice for performing at-home check-ups, and the need to follow recommended check-up schedules due to possible high risks in certain geographic regions of contracting specific diseases. Examiner construes a recommended check-up schedule for high risk regions as a disease prevention program.
With respect to the following limitation:
enrolling at least a portion of the first group patients into a first disease prevention program for the preventable disease; (Wachtell 0014).
Brazell discloses identifying patients in a geographic area that are at high risk for contracting a medical condition, and contacts these patients to convey recommendations for prevention programs. Brazell does not expressly disclose the recited enrollment. Wachtell discloses a medical resource allocation system that includes identifying patients in a sub population that are at high risk and who are not participating in preventative disease management programs; and proactively contacts the identified patients and proactively enrolling them in disease prevention programs. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the geographic medical reporting system of Brazell so as to have included enrolling patients in the recommended prevention programs of Brazell, in accordance with the teaching of Wachtell, in order to improve allocation of resources, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to the following limitations:
analyzing a patient database comprising a plurality of patient names, each of the patient names tagged with a patient’s address and the patient’s contact information; identifying a first group of patients in the defined areas having a value of the disease incidence above the first predetermined threshold; (Bertha 0018, 0035 – 0037, 0042, 0046, 0048, 0049, 0061).
Brazell/Wachtell discloses generating maps of areas of disease incidence, identifying areas with a high incidence of a disease, identifies patients in a geographic area with a high incidence of a disease and that are at high risk for contracting the disease, contacts these patients to convey recommendations for prevention programs, and enrolls the identified patients in the prevention program. Brazell/Wachtell does not expressly disclose the using a patient’s address to identify patients in a defined area. Bertha discloses a patient notification system that includes identifying patients in defined geographic area having a high level of disease outbreak based on the patient address, and provides notifications regarding disease prevention programs. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the geographic medical reporting system of Brazell/Wachtell so as to have included identifying patient in a geographic area based on their address, in accordance with the teaching of Bertha, in order to improve patient health, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to the following limitations:
determining which of the defined areas have a value of the disease incidence above a second predetermined level;
identifying a second group of patients in the defined areas with the value of the disease incidence above the second predetermined level;
contacting each of the identified patients in the second group of patients; and
enrolling at least a portion of the second group of patients into a second disease prevention program.
The claims recite the same limitations as above except that the defined areas have a value of the disease incidence above a second predetermined level. Brazell discloses reporting based on thresholds, including not reporting a disease on the geographic representation when the incidences are low. Such a relative term implies that the threshold may be selected as a design choice.
As interpreted by the examiner, the claims perform a repetitive process for different diseases. Brazell discloses multiple diseases (0008, 0039, 0060). It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the geographic medical reporting system of Brazell/Wachtell/Bertha so as to have included identifying any number of groups of patients, merely as a matter of design choice, in order to obtain information about any group of interest, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claims 4 – 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brazell et al.: (US PGPUB 2014/0267289 A1) in view of Wachtell et al.: (US PGPUB 2010/0312581 A1) in view of Bertha et al.: (US PGPUB 2013/0144637) in view of Official Notice.
CLAIMS 4 – 7 and 17
The combination of Brazell/Wachtell/Bertha discloses the limitation above relative to Claims 1 and 15. With respect to the following limitations:
submitting a claim for the disease prevention program for each of the identified patients to a group of payers; and receiving a payment for at least one claim from the group of payers;
sending a portion of the payment to a disease prevention program provider; wherein the payment includes a premium paid to a system facilitator;
opening an account for each of the identified patients enrolled in the disease prevention program; including a transaction fee for the account in the claim; and sending the transaction fee included in the payment to a system facilitator.
Brazell/Wachtell/Bertha does not discloses submitting claims and patient accounts. Nonetheless, Examiner takes Official Notice that medical claim processing is old and well known, including all of the recited limitations – (i.e. submitting claims and receiving payments, reimbursing providers and facilitators, patient accounts and transaction fees) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the geographic medical reporting system of Brazell/Wachtell/Bertha so as to have included claim processing functions, in accordance with the Official Notice taken, in order to provide payment for service rendered, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.

Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brazell et al.: (US PGPUB 2014/0267289 A1) in view of Wachtell et al.: (US PGPUB 2010/0312581 A1) in view of Bertha et al.: (US PGPUB 2013/0144637) in view of Tenenbaum et al.: (US PGPUB 2008/0300918 A1).
CLAIMS 2, 3 and 16
The combination of Brazell/Wachtell/Bertha discloses the limitation above relative to Claims 1 and 15. With respect to the following limitations:
surveying each of the identified patients for personal preferences for the disease prevention program; and determining a best-fit disease prevention program provider for each of the identified patients based on comparing the personal preferences; wherein the best fit disease prevention program provider is located in the defined area; (Tenenbaum 0016)
Brazell/Wachtell/Bertha does not discloses patient preferences. Tenenbaum discloses a hospital scheduling system that includes enabling a patient to find healthcare using patient preferences including location. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the geographic medical reporting system of Brazell/Wachtell/Bertha so as to have included using patient preferences to select healthcare, in accordance with the teachings of Tenenbaum, in order to provide higher patient satisfaction, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brazell et al.: (US PGPUB 2014/0267289 A1) in view of Wachtell et al.: (US PGPUB 2010/0312581 A1) in view of Bertha et al.: (US PGPUB 2013/0144637) in view of Florio et al.: (US PGPUB 2002/0156651 A1).
CLAIMS 8 and 9
The combination of Brazell/Wachtell/Bertha discloses the limitation above relative to Claim 1. With respect to the following limitations:
monitoring progress in the prevention program for one of the identified patients; reporting achievement of a program milestone to the payer; and receiving payment from the payer; wherein the payer is a health insurance provider for the one identified patient; (Florio 0012, 0018, 0019, 0022, 0036, 0041, 0050, Claim 5).
Brazell/Wachtell/Bertha does not discloses monitoring and reporting patient progress. Florio discloses a system for reimbursement for dietary supplements that includes monitoring a patient’s progress, reporting to the insurance plan and receiving payment. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the geographic medical reporting system of Brazell/Wachtell/Bertha so as to have included monitoring and reporting patient progress and receiving payment, in accordance with the teachings of Florio, in order to integrate nutraceuticals into the health care workflow, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brazell et al.: (US PGPUB 2014/0267289 A1) in view of Wachtell et al.: (US PGPUB 2010/0312581 A1) in view of Bertha et al.: (US PGPUB 2013/0144637) in view of Thakur et al.: (US PGPUB 2009/0299761 A1).
CLAIMS 10 and 19
The combination of Brazell/Wachtell/Bertha discloses the limitation above relative to Claims 1 and 15. With respect to the following limitations:
surveying each of the identified patients for social needs for success in the disease prevention program; determining a highest impact social need for increasing a likelihood of success in the disease prevention program for each of the identified patients; developing a best-fit social solution for the highest impact social need for each of the identified patients with a group of social support providers; determining a best-fit social support provider for each of the identified patients from the group of social support providers; and enrolling each of the identified patients in the best-fit social solution with the best-fit social support provider; (Thakur 0005, 0008, 0017, 0032 – 0037, 0048)
Brazell/Wachtell/Bertha does not discloses enrolling patient in social service programs. Thakur discloses a social service system for patients that includes identifying and selecting social services for a patient that is a best fit and associating the patient (i.e. enrolling) with the service. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the geographic medical reporting system of Brazell/Wachtell/Bertha so as to have included social service identification and enrollment, in accordance with the teachings of Thakur, in order to assist patient in managing their medical condition, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claims 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brazell et al.: (US PGPUB 2014/0267289 A1) in view of Wachtell et al.: (US PGPUB 2010/0312581 A1) in view of Bertha et al.: (US PGPUB 2013/0144637) in view of Thakur et al.: (US PGPUB 2009/0299761 A1) and in view of Official Notice.
CLAIMS 11 - 13
The combination of Brazell/Wachtell/Bertha/Thakur discloses the limitation above relative to Claim 10. With respect to the following limitations:
bundling a claim for the disease prevention program and a claim for the best-fit social solution for each of the identified patients; sending a bundled claim for each of the identified patients to a group of payers; and receiving a payment for one of the bundled claims from the group of payers;
sending a first portion of the payment to a disease prevention program provider; and sending a second portion of the payment to a social support provider;
sending a third portion of the payment to a system facilitator.
Brazell/Wachtell/Bertha does not discloses submitting claims and patient accounts. Thakur discloses that social service programs “are an integral part of the American healthcare system”. (0005). Thakur selects social programs for a patient where “the cost is incurred by a service provider” and that minimizes the cost while maximizing patient satisfaction (0018). Thakur does not expressly disclose bundling a claim for social services with other services. Nonetheless, Examiner takes Official Notice that medical claim processing is old and well known, including all of the recited limitations – (i.e. submitting claims and receiving payments, reimbursing providers and facilitators, patient accounts and transaction fees) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the geographic medical reporting system of Brazell/Wachtell/Bertha/Thakur so as to have included claim processing functions, in accordance with the Official Notice taken, in order to provide payment for service rendered, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments
The U.S.C. 112 Rejection and the Claim Objection have been rendered moot by the amendment. The rejection and objection have been withdrawn.
Applicant's arguments filed 6 May, 2022 with respect to the U.S.C. 101 and the U.S.C. 103 rejections have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claimed invention integrates the abstract idea identified by the Examiner into a practical application in a way that is similar to DDR Holdings. In particular, Applicant notes that the “particular type of communication system or platform being considered is a network for connecting providers . . . with potential candidates . . . and for finding hot spots” is “as in DDR”. Applicant asserts that the claimed invention, “as described throughout the Background and specification”; “reduces the friction, both with respect to making a connection between individuals in the network, but also following up to measure . . . engagement”. Initially, Examiner notes that the specification fails to use the term “friction”. In general, the invention is described as being related to “removing barriers to healthcare for particular subsets of the population”. The problem with existing system is disclosed as the granularity of the data – i.e. “data is maintained at the county or state level which is inadequate to drive decisions at a more granular level, such as zip code or neighborhood”. The claimed invention identifies patients whose address indicates that they are in an area having a high incidence of a disease and makes contact “in any one or more of the methods of techniques described herein”, including e-mail messages with an attached web link, distributed through a known e-mail marketing automation platform. (0211). Nonetheless, identifying patient in hot-spots and contacting them using conventional e-mail communication techniques does nothing to improve those communication systems. Nothing in the claims changes the way the system operates over the network, or how the network itself operates, as in DDR. The network and e-mail systems operate in their normal capacity.
The U.S.C. 103 Rejection
Applicant argues that the art of record fails to disclose the elements of the independent claims as amended. Applicant contrasts Brazell with the present invention: Brazell is predicated on obtaining more money by generating a geographical database and using it to convince individuals that they should bring their pet to the clinic; while the present invention uses community health statistics to enroll individuals in a disease prevention program. Brazell mentions that frequent health checks cost money that must fit into a budget, but does not disclose that the purpose of the invention is to obtain more money, even if that is an unintended consequence. It is unclear to the Examiner how these positions differ. For example, enrolling individuals in a prevention program will also make more money for the program. Suggesting recommended check-up schedules due to high risk in certain geographic regions of contracting specific diseases, as in Brazell, is clearly intended to maintain or improve the health of the patient. 
Applicant asserts the Brazell “would certainly not be considered a collection of ‘community health statistics’” as used in the present application. Community health statistics are disclosed as “community health data and statistics from a state or a county agency, a partner organization such as a health care provider or an employer, a non-profit such as an industry organization, a patient advocacy organization, or a watchdog group”. The results of diagnostic tests from a population of patients, as disclosed in Brazell, is certainly a community health statistic.
Applicant asserts that Brazell/Wachtell fails to teach specific elements such as: generating geospatial data layers of disease incidence, creating a heat map, segmenting the heat map and determine which area have an incidence level above a threshold. Examiner is perplexed by this remark since Brazell expressly discloses these features.
Applicant further asserts that the prior art fails to teach “identifying group of patients in the defined area”. In particular, Applicant argues that the present invention “targets individuals with a disease that is particular to their specific geographic region”. This argument is not commensurate with the scope of the claims which, just like Brazell, merely requires identifying patients who are in a region and contacting each of them. Similarly, Bertha, whose teachings are relied on for this feature, teaches using a patient address (i.e. location) and a defined geographic area associated with an increased disease outbreak that has exceeded a threshold, to identify patients who are in the geographic area and provides a communication that includes a recommended disease prevention program – i.e. get a flu shot. The claims recite: identifying a first group of patients in the defined area having the value of the disease incidence above the first threshold”. It appears that the Applicant reads this limitation as: identifying a first group of patients in the defined area, wherein the patients in the first group of patients have the value of the disease incidence above the first threshold”. This does not make any sense. Patients do not have disease incidence rates, regions do. The claims identify patients in the defined are by the patient’s address. Examiner interprets this limitation as: identifying a first group of patients in the defined area, wherein the defined area has the value of the disease incidence above the first threshold”. Patients need only have an address in the defined area to be identified. The identification is irrespective of any disease they may or may not have.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2005/0131740 A1 to Massenzio et al. discloses a system for managing patients affected by a geographical emergency where the system accesses a database to identify patients based on geographical location, and contacting the identified patients.
US PGPUB 2008/0208633 A1 to Navani discloses a medical record data mining system that identifies a disease outbreak in a geographic region and notifies patients therein.
2011/0046970 A1 to Fontenot discloses a health data acquisition and analysis system that includes creating health maps based on incidents of disease in a geographic area, and notifying person in the area to discuss the concern with their doctor.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 8 June, 2022